Citation Nr: 1039256	
Decision Date: 10/20/10    Archive Date: 10/27/10

DOCKET NO.  05-19 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for degenerative disc disease 
of the lumbosacral spine.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel







INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 
1970 to December 1971.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in August 2004 of a Department of 
Veterans Affairs (VA) Regional Office (RO).  

In December 2007, the Veteran failed to appear at a hearing 
before the Board.  Accordingly, the Board deems the request for 
the hearing withdrawn.  38 C.F.R. § 20.704(d).  

In May 2008, the Board remanded the case for additional 
development.  As the requested development has been completed, no 
further action to ensure compliance with the remand directives is 
required.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

Degenerative disc disease of the lumbosacral spine was not 
affirmatively shown to have had onset during service; and 
degenerative disc disease of the lumbosacral spine, first 
documented after service, is not related to an injury or disease 
or event in service.


CONCLUSION OF LAW

Degenerative disc disease of the lumbosacral spine was not 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2010).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in June 2004, in June 2005, and in March 2006.  
The notice included the type of evidence to substantiate the 
claim of service connection, namely, evidence of an injury or 
disease or event, causing an injury or disease, during active 
service; evidence of current disability; and evidence of a 
relationship between the current disability and the injury or 
disease or event, causing an injury or disease, during active 
service.  




The Veteran was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency, such 
as private medical records, or with his authorization VA would 
obtain any such records on his behalf.  The notice included the 
provisions for the effective date of the claim and for the degree 
of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying evidence to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence), 
of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice); of Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (to the extent of pre-adjudication VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of a claim for service connection).

To the extent the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  
However, the procedural defect was cured as after the RO provided 
content-complying VCAA notice, the claim was readjudicated as 
evidenced by the supplemental statements of the case dated in 
August 2006, February 2007, and June 2010.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by 
adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant 
records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) 
and (c).  The RO has obtained the service records and VA records.  
The Veteran has not identified any additionally available 
evidence for consideration.

VA has conducted medical inquiry in the form of VA compensation 
examinations in an effort to substantiate the claim of service 
connection.  38 U.S.C.A. § 5103A(d).  The Veteran was afforded VA 
examinations in July 2004 and March 2010.  

As there is no indication of the existence of additional evidence 
to substantiate the claim, the Board concludes that no further 
assistance to the Veteran in developing the facts pertinent to 
the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Principles of Service Connection

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This may be 
accomplished by affirmatively showing inception or aggravation 
during service.  38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Service connection may also be warranted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

II.  Evidentiary Standards

VA must give due consideration to all pertinent medical and lay 
evidence in a case where a veteran is seeking service connection.  
38 U.S.C.A. § 1154(a).  The Veteran does not argue, and the 
record does not show, that the claimed disability was the result 
of participation in combat with the enemy.  For these reasons, 
the combat provision of 38 U.S.C.A. § 1154(b) does not apply.

Competency is a legal concept in determining whether medical or 
lay evidence may be considered, in other words, whether the 
evidence is admissible as distinguished from weight and 
credibility, a factual determination going to the probative value 
of the evidence, that is, does the evidence tend to prove a fact, 
once the evidence has been admitted.  Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997).

Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience.  
Lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159.

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 
3.159.

The Board, as fact finder, must determine the probative value or 
weight of the admissible evidence.  Washington v. Nicholson, 19 
Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 
1377 (Fed. Cir. 2000) ("Fact-finding in veterans' cases is to be 
done by the Board")).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
Veteran.  38 U.S.C.A. § 5107(b).




III.  Facts and Analysis

In this case, the Veteran contends that his current lumbosacral 
spine disability, diagnosed as degenerative disc disease, is the 
result of a spinal tap performed in service.  He maintains that 
he has had problems with his low back ever since the procedure 
and that service connection for his current disability is thus 
warranted.  

The record shows that the Veteran served on active duty from May 
1970 to December 1971.  The service treatment records show that 
he was hospitalized in February 1971 with various complaints to 
include pharyngitis, nonproductive cough, and a severe bifrontal 
headache.  A spinal tap was performed without any complication 
noted in the record.  The results of the spinal tap showed that 
the Veteran had group C meningococcal meningitis.  He was treated 
and he recovered, and after 14 days he was discharged from the 
hospital.  There was no complaint in regard to the low back at 
that time.  In April 1971, the Veteran complained of 
non-radiating low back pain.  His history included meningitis 
with lumbar puncture.  In the impression, there was no evidence 
of orthopedic or neurological disease.  X-rays of the lumbosacral 
spine were normal.  At the time of a November 1971 separation 
physical examination, there were no complaints referable to the 
low back, and the Veteran's spine was clinically evaluated as 
normal.   

On the basis of the service treatment records alone, a disability 
of the lumbosacral spine was not affirmatively shown to have had 
onset during service, and service connection under 38 U.S.C.A. § 
1110 and 38 C.F.R. § 3.303(a) is not established.

After service, VA records show that in March 1975 the Veteran 
complained of chronic low back pain ever since he contracted and 
was treated for meningitis in 1971.  On a consultation report 
dated in May 1975, he complained of low back pain since the 
spinal tap, described as being midline with radiation to the back 
flanks but not radiculopathy.  




X-rays of the lumbosacral spine at that time were interpreted to 
show 1st degree spondylolisthesis of L5-S1.  The neurological 
evaluation was entirely within normal limits.  The impression was 
chronic low back pain with first degree L5-S1 spondylolisthesis, 
status post meningococcal meningitis without sequelae.  

VA records show that in May 1981 the Veteran complained of 
chronic, intermittent back problems since having had spinal 
meningitis in 1971.  It was noted that he had moved the previous 
weekend and that he had increased low back pain, which radiated 
into the legs.  The impression was low back strain.  X-rays of 
the lumbar spine were normal, showing normal disc spaces, good 
alignment of the vertebral bodies, and normal posterior elements 
and sacroiliac joints.  

VA records further show that the Veteran was not seen again until 
2001, when he presented in May 2001 with complaints of chronic 
low back pain for 20 years.  His history of spinal meningitis in 
the early 1970s was noted.  X-rays of the lumbosacral spine in 
June 2001 showed a decrease in the L5-S1 intervertebral disc 
space with endplate sclerosis and marginal osteophyte formation.  
The impression was degenerative disc disease at L5-S1.  VA 
records in April 2002 show a diagnosis of left sciatica.  In June 
2004, the Veteran reported back problems after the lumbar 
puncture in service but that he felt he was young and figured he 
would exercise.  He stated that his back was bothering him more 
by 1982.  He stated that he was a carpenter after he discharged 
from service.  

At the time of a VA general medical examination in July 2004, the 
Veteran reported severe low back pain since having had a spinal 
tap in service.  He complained of back pain that radiated down 
the right leg.  He underwent an electromyogram (EMG) of the right 
lower extremity in July 2004, which was normal.  A notation in 
the record indicates that the normal needle examination of the 
right leg ruled out any nerve injury that might have occurred 
during the lumbar puncture [in service].  





The Veteran also underwent an MRI of the lumbar spine in August 
2004, which showed degenerative disc at L5-S1 with bilateral 
facet hypertrophy resulting in moderate bilateral neural 
foraminal narrowing, and no significant spinal stenosis.  

VA records show that in May 2006 the Veteran was still 
complaining of back pain.  He was interested in obtaining service 
connection for the disability and asked the opinion of the 
physician in the pain clinic.  

The physician advised the Veteran that degenerative joint disease 
was unlikely from a lumbar puncture but that there was a 
possibility of nerve root injury from poor technique of the 
lumbar puncture, and that nerve root injury had to be confirmed 
by EMG study.  [Evidently, the physician was unaware of the 
negative EMG study of July 2004.]  

The Veteran underwent a VA neurological examination in March 
2010.  The diagnosis was degenerative disc disease at L5-S1, 
including bilateral lumbar radiculopathy or sciatica.  

As previously shown, the service records lack the documentation 
of the combination of manifestations sufficient to identify a 
chronic disability of the lumbosacral spine and sufficient 
observation to establish chronicity during service.  He underwent 
a lumbar puncture in February 1971, but there were no complaints 
in regard to the low back at that time or prior to the procedure.  
Two months later, he was seen with low back pain, but no 
orthopedic or neurological disease was identified and X-rays were 
normal then.  Additionally, there was no complaint or diagnosis 
of a low back disability at the time of the discharge physical 
examination, at which time the spine was evaluated as normal.  







As chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the claim.  
38 C.F.R. § 3.303(b).

The Veteran contends that he incurred injury to his lumbosacral 
spine in service as a result of a spinal tap and that his low 
back condition has worsened ever since service.

The Board, as fact finder, must determine the probative value or 
weight of the Veteran's statements in deciding whether there is 
continuity of symptomatology.

After service, the evidence against continuity of symptomatology 
shows that the first symptoms of the lumbosacral spine were 
documented in 1975, four years after the Veteran's spinal tap and 
over three years after his service discharge.  The absence of 
continuity of symptoms from service to 1975 is persuasive 
evidence against continuity of symptomatology.  38 C.F.R. § 
3.303(b); Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub 
nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (It 
was proper to consider the Veteran's entire medical history, 
including a lengthy period of absence of complaints.).

Further, the Veteran was seen at the VA in January 1975 and 
February 1975 for various complaints, but he did not report any 
low back problems when he had the opportunity.  

In balancing the lay evidence of the Veteran's statements against 
the absence of medical evidence of continuity of symptomatology, 
the Board finds that the evidence against continuity is more 
credible than the Veteran's statements of continuity.  Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (absence of 
medical documentation may go to the credibility and weight of 
Veteran's testimony, but the lack of such evidence does not, in 
and of itself, render the lay testimony incredible).



The Board is not holding that corroboration by medical evidence 
is required, but the Board can weigh the absence of medical 
evidence.  Buchanan v. Nicholson, 451 F3d 1331 (2006).

For this reason, the preponderance of the evidence is against the 
claim of service connection for degenerative disc disease of the 
lumbosacral spine based on continuity of symptomatology under 38 
C.F.R. § 3.303(b).

The Board now turns to the question of whether degenerative disc 
disease of the lumbosacral spine may be granted on the basis that 
the disability was first diagnosed after service, considering all 
the evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d).  In this case, there is no diagnosis of a lumbosacral 
disability until 1975, several years after service.  However, 
there is no competent evidence in the record that links any 
current degenerative disc disease of the lumbosacral spine to an 
injury or disease or event in service.

The record contains one VA medical opinion in regard to the 
question of whether the Veteran's current lumbosacral spine 
disability is related to his period of service.  The probative 
value of a medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
analytical findings, and the probative weight of a medical 
opinion may be reduced if the physician fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  
Among the factors for assessing the probative value of a medical 
opinion are the thoroughness and detail of the opinion.  Prejean 
v. West, 13 Vet. App. 444, 448-9 (2000).

The VA physician in March 2010 undertook a comprehensive review 
of the claims file, and in fact noted that he twice reviewed the 
claims file to render his opinion.  





The VA examiner considered the Veteran's claims that his low back 
pain with right leg radiation was attributable to a spinal tap in 
service, that he denied any history of injury to his low back 
throughout his career and life, that for 30 years he had had 
constant low back pain, and that prior to 1978 his pain was 
intermittent.  The examining physician found that the Veteran's 
history and examination revealed a right lumbar radiculopathy 
that most likely stemmed from the L5-S1 collapsed disc, but that 
such condition was not shown during the Veteran's period in the 
military.  The examiner also stated that there was no clinical 
documentation during the Veteran's service that he had a lumbar 
spinal needle injury, or any lumbar area injury or disc disease.  
The examiner expressed the opinion that the Veteran's 
degenerative disc disease of the lumbosacral spine to include 
bilateral lumbar radiculopathy or sciatic was not connected to 
the Veteran's service.  

The examining physician further concluded that the Veteran's 
meningitis in service did not cause any residual disease and that 
the group C meningococcal meningitis treated in service, 
including the lumbar puncture (diagnostic test for meningitis), 
did not result in the degenerative disc disease with accompanying 
bilateral lumbar radiculopathy.  The examiner furnished full 
rationale for his conclusions, referring back to in-service 
documentation of the diagnosis and treatment of meningitis.  

Finally, the examining physician commented on the conflicting 
results of X-rays interpreted in 1975, 1981, and 2001, noting 
that some radiologists may have a greater sensitivity toward the 
degree of disc narrowing before making a diagnosis of 
degenerative disc disease.  He also stated that most degenerative 
disc disease comparative X-rays did not improve or heal with a 
return to a normal X-ray and that omission in the report was one 
explanation for the varying interpretations of the X-rays of 1975 
and 1981.  

In formulating his opinion, the VA examiner accounted for the 
significant facts in the record and provided rationale.  There is 
no other medical opinion of record that opposes that of the VA 
examiner.  




As for the Veteran's statements attributing his current 
disability to service, although he is competent to describe 
symptoms, the diagnosed disability of the lumbosacral spine is 
not a condition under case law where lay observation has been 
found to be competent.  Thus, the determination as to whether the 
current lumbosacral spine condition was present during active 
service or is related to an injury or disease of service origin 
therefore is medical in nature, that is, not capable of lay 
observation.  See Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(on the question of whether the veteran has a chronic condition 
since service, the evidence must be medical unless it relates to 
a condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of observable 
symptomatology, where the determination is not medical in nature 
and is capable of lay observation).

Also, under certain circumstances, lay evidence can be competent 
to establish a diagnosis of a simple medical condition, relate a 
contemporaneous medical diagnosis or describe symptoms that later 
support a diagnosis by a medical professional.   Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran is competent to describe symptoms, which he 
can observe, the diagnosis of degenerative disc disease of the 
lumbosacral spine is not a simple medical condition because it is 
not a condition a lay person can perceive through the senses as 
distinguished from an opinion or conclusion from one's own 
personal observation.    

As the current disability of the lumbosacral spine is not a 
simple medical condition, the Board rejects the Veteran's 
statements as competent evidence to substantiate the claim that 
his current disability of the lumbosacral spine, first documented 
many years after service, was present in service.  






And although the Veteran is competent to relate a contemporaneous 
medical diagnosis and symptoms that later support a diagnosis by 
a medical professional, the Veteran has not submitted any such 
evidence that establishes a diagnosis before 1975 or evidence 
that a medical professional related the Veteran's back disability 
to an injury, disease, or event in service.   

Also, under certain circumstances, a lay person is competent to 
offer an opinion on a simple medical condition.  Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007)). 

In this case, the cause of the degenerative disc disease cannot 
be determined by the Veteran's own personal observation without 
having specialized education, training, or experience.  38 C.F.R. 
§ 3.159 (Competent lay evidence means any evidence not requiring 
that the proponent have specialized education, training, or 
experience);  Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a 
witness must have personal knowledge in order to be competent to 
testify to a matter; personal knowledge is that which comes to 
the witness through the use of the senses.). 

And it is not argued or shown that the Veteran is otherwise 
qualified through specialized, education, training, or experience 
to offer an opinion on the cause of degenerative disc disease of 
the lumbosacral spine.  As the Veteran's lay opinion on causation 
is not competent evidence, the Veteran's opinion is not 
admissible as evidence.  

Rather the uncontroverted competent evidence of record, the 
diagnosis and opinion of the VA examiner, opposes rather than 
supports the claim.










As the preponderance of the evidence is against the claim that 
the degenerative disc disease of the lumbosacral spine is related 
to an injury, disease, or event in service, 
the benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for degenerative disc disease of the 
lumbosacral spine is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


